AMENDMENT NO. 2 AND WAIVER TO PURCHASE AGREEMENT THIS AMENDMENT NO. 2 AND WAIVER TO PURCHASE AGREEMENT is made as of November 30, 2009 (this “Amendment and Waiver”) between GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and manager of EGC Holdings Ltd. (“EGC Holdings”) and not in its personal capacity (“Receiver”), and CENTURY CASINOS EUROPE GMBH (“Purchaser”). WHEREAS, Receiver and Purchaser are parties to a Purchase Agreement made as of November 6, 2009, as amended by that Amendment No. 1 to Purchase Agreement made as of November 24, 2009 (together, the “Purchase Agreement”). WHEREAS, Receiver has requested that Purchaser waive its rights to terminate the Purchase
